IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 17, 2009

                                     No. 08-40964                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



JAMES MARRINAN,

                                                   Plaintiff - Appellant
v.

CARNIVAL CORP, doing business as Carnival Cruise Lines Inc;
Cruise Ship Celebration,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                               USDC 6:06-CV-294


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for these reasons:
       1.      The contract between the parties was the document given to
               plaintiff at the boarding of the ship. By signing it, he acknowledged
               receipt and agreed to its        terms.     That document included the
               provision that no claim for personal injury could be made unless



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                          No. 08-40964
                        Summary Calendar

     filed within one year after the date of the injury. Plaintiff alleges an
     injury on July 17, 2004 but did not file suit until May 30, 2006.
2.   Plaintiff took and retained possession of the contract, receiving
     ample notice of the limitation period. There is no issue of unfairness
     by the defendant. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S.
585, 595 (1991).
3.   Whatever complaint plaintiff has for any problem with regaining
     the deposit before boarding and signing the contract is immaterial
     to the contractual limitation after it was accepted.
AFFIRMED.




                                 2